Exhibit 10.1 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made and entered into as of this 31st day of July, 2015 by and among Selectica, Inc., a Delaware corporation (the “Company”), and the “Shareholders” named in that certain Agreement and Plan of Merger, dated as of March 30, 2015, by and among the Company, Selectica France SAS, b-pack SAS and the Shareholders (the “Master Agreement”). Capitalized terms used herein have the respective meanings ascribed thereto in the Master Agreement unless otherwise defined herein. The parties hereby agree as follows: 1.
